Citation Nr: 1205889	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-35 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella.

2. Entitlement to a rating in excess of 10 percent for right knee osteoarthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to May 1981.  An April 1982 administrative decision reflects that VA determined that his service from November 25, 1975, through November 24, 1978, was considered honorable for VA purposes and that his service from November 25, 1978, to May 1981 was considered under dishonorable conditions for VA purposes.

In December 2011, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A November 2003 VA magnetic resonating imaging (MRI) scan report of the knees shows that the right knee had a complex tear of the medial meniscus and a chronic partial tear of the anterior cruciate ligament and that the left knee had a complete tear of the anterior cruciate ligament.  That report also reveals left knee osteoarthritis.  At the hearing, the Veteran's representative stated that the left knee anterior cruciate ligament tear was part of the service-connected left knee disability.  Hearing Transcript, page 9.  It is unclear whether these disabilities are part of the service-connected bilateral knee disabilities.  In light of the above plus the fact that last VA examination was in September 2009, another VA examination is necessary.

The September 2009 VA examination report reveals that the Veteran was last seen at the San Diego VA Medical Center about a month ago.  The appellant testified that he continued to be treated at that facility.  Id. at 5.  The RO last requested records from that facility in July 2009.  The Veteran underwent a VA bilateral knee MRI scan on February 4, 2006.  An actual copy of the report of this MRI scan is not of record.  Therefore, VA should obtain all records from that facility since July 2009 as well as a copy of the report of the bilateral knee MRI scan done on February 4, 2006.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must obtain all records from the San Diego VA Medical Center from July 2009 to the present and a copy of the report of the bilateral knee MRI scan done on February 4, 2006.  The RO/AMC should associate any obtained records with the Veteran's claim folder.

2.  Thereafter, the Veteran must be afforded a VA examination to include orthopedic findings and determine the nature and extent of his bilateral knee disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to describe all manifestations of the service-connected bilateral knee disabilities, to include whether the left knee osteoarthritis and anterior cruciate ligament tear are part of the service-connected disability currently diagnosed as chondromalacia patella and whether the right knee medial meniscus and anterior cruciate ligament tears are part of the service-connected disability currently diagnosed as osteoarthritis.  A complete rationale for any opinion offered must be provided.  All findings related to the service connected pathology should be set forth in detail, to include ranges of motion and instability, if any.

3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
4.  After the development requested, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once

5.  Thereafter, the RO/AMC must readjudicate the issues on appeal.  The RO/AMC must consider all applicable claims under 38 C.F.R. § 3.321 (2011).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


